DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9, 13, 14 and 16 are pending in the instant invention.  According to the Amendments to the Claims, filed November 29, 2021, claims 1-9, 13 and 14 were amended, claims 10-12 and 15 were cancelled and claim 16 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/037282, filed October 4, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-195904, filed October 6, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-5 and 9, drawn to substituted heterocycles represented by the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 6-8, drawn to substituted hetero-cycles; (3) claims 13 and 14, drawn to a method for enhancing -amino-3-hydroxy-5-methyl-4-isoxazolepropionic acid receptor function in a mammal, which comprises administering… a substituted heterocycle represented by the formula (I), shown to the 
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 6, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 29, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-9, 13, 14 and 16 is contained within.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted heterocycles represented by the formula (I).
	The following title is suggested: SUBSTITUTED PYRIDO[1,2-a]PYRIMIDINES AND PYRAZINO[1,2-a]PYRIMIDINES FOR ENHANCING AMPA RECEPTOR FUNCTION.
	Appropriate correction is required.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
A compound represented by the formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmacologically acceptable salt thereof,

wherein:

	X is CR4 or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group; and

R2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

R3 is:

(1)	a hydrogen atom;

(2)	a halogen atom;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

R4 is:

(1)	a hydrogen atom;

(2)	a halogen atom ;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

R5 is:

(1)	a hydrogen atom;

(2)	a halogen atom ;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

R6 is:

(1)	a hydrogen atom;

(2)	a halogen atom;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or


(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; and

	Ring A is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is optionally further substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of:

(i)	a halogen atom;

(ii)	a C1-6 alkyl group; and

(iii)	a C1-6 alkoxy group;

	wherein Substituent Group A is selected from the group consisting of:

(1)	a halogen atom;

(2)	a nitro group;

(3)	a cyano group;

(4)	an oxo group;

(5)	a hydroxy group;

(6)	an optionally halogenated C1-6 alkoxy group;

(7)	a C6-14 aryloxy group;

(8)	a C7-16 aralkyloxy group;

(9)	a 5- to 14-membered aromatic heterocyclyloxy group;

(10)	a 3- to 14-membered non-aromatic heterocyclyloxy group;

(11)	a C1-6 alkyl-carbonyloxy group;

(12)	a C6-14 aryl-carbonyloxy group;

(13)	a C1-6 alkoxy-carbonyloxy group;

(14)	a mono- or di-C1-6 alkyl-carbamoyloxy group;

(15)	a C6-14 aryl-carbamoyloxy group;

(16)	a 5- to 14-membered aromatic heterocyclylcarbonyloxy group;

(17) a 3- to 14-membered non-aromatic heterocyclylcarbonyloxy group;

(18)	an optionally halogenated C1-6 alkylsulfonyloxy group;

(19)	a C6-14 arylsulfonyloxy group, wherein the C6-14 arylsulfonyloxy group is optionally substituted by a C1-6 alkyl group;

(20)	an optionally halogenated C1-6 alkylthio group;

(21)	a 5- to 14-membered aromatic heterocyclic group;

(22)	a 3- to 14-membered non-aromatic heterocyclic group;

(23)	a formyl group;

(24)	a carboxy group;

(25)	an optionally halogenated C1-6 alkyl-carbonyl group,

(26)	a C6-14 aryl-carbonyl group;

(27)	a 5- to 14-membered aromatic heterocyclylcarbonyl group;

(28)	a 3- to 14-membered non-aromatic heterocyclylcarbonyl group;

(29)	a C1-6 alkoxy-carbonyl group;

(30)	a C6-14 aryloxy-carbonyl group;

(31)	a C7-16 aralkyloxy-carbonyl group;

(32)	a carbamoyl group;

(33)	a thiocarbamoyl group;

(34)	a mono- or di-C1-6 alkyl-carbamoyl group;

(35)	a C6-14 aryl-carbamoyl group;

(36)	a 5- to 14-membered aromatic heterocyclylcarbamoyl group;

(37)	a 3- to 14-membered non-aromatic heterocyclylcarbamoyl group;

(38)	an optionally halogenated C1-6 alkylsulfonyl group;

(39)	a C6-14 arylsulfonyl group;

(40)	a 5- to 14-membered aromatic heterocyclylsulfonyl group;

(41)	an optionally halogenated C1-6 alkylsulfinyl group;

(42)	a C6-14 arylsulfinyl group;

(43)	a 5- to 14-membered aromatic heterocyclylsulfinyl group;

(44)	an amino group;

(45)	a mono- or di-C1-6 alkylamino group;

(46)	a mono- or di-C6-14 arylamino group;

(47)	a 5- to 14-membered aromatic heterocyclylamino group;

(48)	a C7-16 aralkylamino group;

(49)	a formylamino group;

(50)	a C1-6 alkyl-carbonylamino group;

(51)	a (C1-6 alkyl)(C1-6 alkyl-carbonyl) amino group;

(52)	a C6-14 aryl-carbonylamino group;

(53)	a C1-6 alkoxy-carbonylamino group;

(54)	a C7-16 aralkyloxy-carbonylamino group;

(55)	a C1-6 alkylsulfonylamino group;

(56)	a C6-14 arylsulfonylamino group, wherein the C6-14 arylsulfonylamino group is optionally substituted by a C1-6 alkyl group;

(57)	an optionally halogenated C1-6 alkyl group;

(58)	a C2-6 alkenyl group;

(59)	a C2-6 alkynyl group;

(60)	a C3-10 cycloalkyl group;

(61)	a C3-10 cycloalkenyl group; and

(62)	a C6-14 aryl group.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group; and

	R2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group;

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(e)	a C1-6 alkoxy group, wherein each C1-6 alkoxy group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(f)	a C3-10 cycloalkyl group;

	R3 is:

(1)	a hydrogen atom;

(2)	a halogen atom; or

(3)	a C1-6 alkyl group;

	R5 is a hydrogen atom;

	R6 is a hydrogen atom; and

	Ring A is a benzene ring, wherein the benzene ring is optionally further substituted by 1 or 2 independently selected halogen atoms.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	an oxetanyl group;

(3)	a C3-6 cycloalkyl group, wherein the C3-6 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group selected from the group consisting of tetrahydrofuryl and tetrahydropyranyl; and

	R2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	an oxetanyl group;

(3)	a C3-6 cycloalkyl group, wherein the C3-6 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(4)	a 3- to 14-membered non-aromatic heterocyclic group selected from the group consisting of tetrahydrofuryl and tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is selected from the group consisting of:

(1)	an azetidine ring, wherein the azetidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a hydroxy group;

(c)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(d)	a C1-6 alkoxy group; and

(e)	a C3-10 cycloalkyl group;


(2)	a pyrrolidine ring, wherein the pyrrolidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group;

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(e)	a C1-6 alkoxy group, wherein each C1-6 alkoxy group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(3)	a piperidine ring, wherein the piperidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group;

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(e)	a C1-6 alkoxy group;

(4)	a morpholine ring, wherein the morpholine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group; and

(c)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(5)	an oxazepine ring, wherein the oxazepine ring is optionally substituted by 1, 2, or 3 independently selected halogen atoms;

(6)	a 2,3-dihydro-1H-pyrrolo[2,3-b]pyridine ring;

(7)	a 1-oxa-7-azaspiro[3.5]nonane ring; and

(8)	a 2-oxa-5-azabicyclo[4.1.0]heptane ring;

	R3 is:

(1)	a hydrogen atom;

(2)	a halogen atom; or

(3)	a C1-6 alkyl group;

	R5 is a hydrogen atom;

	R6 is a hydrogen atom; and

	Ring A is a benzene ring, wherein the benzene ring is optionally further substituted by 1 or 2 independently selected halogen atoms.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH;

	R1 is a hydrogen atom; and
	R2 is tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is selected from the group consisting of:

(1)	a pyrrolidine ring, wherein the pyrrolidine ring is optionally substituted by 1, 2, or 3 cyano groups; and

(2)	a morpholine ring, wherein the morpholine ring is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups;

	R5 is a hydrogen atom;

	R6 is a hydrogen atom; and

	Ring A is a benzene ring.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH;

	R1 is a hydrogen atom; and
	R2 is tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a morpholine ring, wherein the morpholine ring is optionally substituted by 1 C1-6 alkyl group;

	R3 is:

(1)	a halogen atom; or
(2)	a C1-3 alkyl group;

	R5 is a hydrogen atom;

	R6 is a hydrogen atom; and

	Ring A is a benzene ring.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
A compound, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmacologically acceptable salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound, wherein the compound is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmacologically acceptable salt thereof.


	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
A compound, wherein the compound is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmacologically acceptable salt thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmacologically acceptable carrier and the compound according to claim 1, or a pharmacologically acceptable salt thereof.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for enhancing the -amino-3-hydroxy-5-methyl-4-isoxazolepropionic acid receptor function in a mammal, wherein the method comprises administering to the mammal an effective amount of the compound according to claim 1, or a pharmacologically acceptable salt thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method according to claim 13, wherein the mammal has a disease or disorder selected from the group consisting of Alzheimer’s disease, attention deficit hyperactivity disorder, depression, and schizophrenia.

	Appropriate correction is required.


	Claim 16 is objected to because of the following informalities: for clarity and consistency, A compound selected from should be replaced with A compound selected from the group consisting of: .  Appropriate correction is required.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor or joint inventor should note that this invention is in condition for allowance except for the following formal matters: please see the sections above entitled New Specification Objection - Title and New Claim Objections, respectively.
	Consequently, the inventor or joint inventor should further note that prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) and a shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624